Citation Nr: 1145846	
Decision Date: 12/15/11    Archive Date: 12/21/11

DOCKET NO.  10-17 890	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a left hip disorder.  


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The Veteran had active service from January 2001 to July 2001.  She also had service in the Army Reserves.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating determination of the Department of Veterans Affairs (VA) Regional Office (RO) located in Waco, Texas.  

On her April 2010 substantive appeal, the Veteran checked the box indicating that she desired a hearing at the RO before a Veterans Law Judge.  In August 2010, she withdrew her request for a hearing in writing.  

The matter is now ready for appellate review.  


FINDING OF FACT

Any current left hip disorder is not of service origin.  


CONCLUSION OF LAW

A left hip disorder was not incurred in or aggravated by service nor may it be presumed to have been incurred therein.  38 U.S.C.A. §§ 101, 1101, 1110, (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Active military, naval, or air service includes any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred in line of duty.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).  Active duty for training is, inter alia, full-time duty in the Armed Forces performed by Reserves for training purposes or by members of the National Guard of any state.  See 38 U.S.C.A. § 101(22) (West 2002); 38 C.F.R. § 3.6(c). 

Active military, naval, or air service also includes any period of inactive duty training during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebral vascular accident occurring during such training.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).  Inactive duty training means, inter alia, duty other than full-time duty prescribed for Reserves or the National Guard of any state.  38 U.S.C.A. § 101(23); 38 C.F.R. § 3.6(d).

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson v. West, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology or render medical opinions.  See Grover v. West, 12 Vet. App. 109, 112 (1999).  Lay testimony is competent, however, to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (lay person competent to testify to pain and visible flatness of his feet.

The Board may not reject the credibility of the veteran's lay testimony simply because it is not corroborated by contemporaneous medical records.  Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic disabilities, such as arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from active duty.  38 U.S.C.A. § 1101; 38 C.F.R. §§ 3.307, 3.309.

A review of the Veteran's service treatment records reveals that she was seen with complaints of pain in the left groin area of two weeks duration in March 2001.  There was tenderness noted deep in the left inguinal area.  X-rays of the left hip revealed no fracture.  The pain was noted to be due to overuse.  

In a Statement of Medical Examination and Duty Status report dated April 30, 2001, the Veteran reported having accidently injured her low back and left hip when she fell during a unit PT run and subsequently reported for evaluation and treatment.  The injury was noted to have been incurred in the line of duty as part of active duty for training.  

In a U.S. Army Medical Department Activity report dated July 10, 2001, the Veteran was noted to have been seen on May 4, 2001, while on Advanced Individual Training status, with diagnoses of trauma to the lower back and left hip being rendered.  This was found to have been in the line of duty.  The Veteran was informed to contact the Orthopedic Clinic at any Military Treatment Facility nearest her place of residence for any follow-up care and/or treatment that might be required.  

No further complaints or findings of left hip problems were noted during the Veteran's period of service.  

In conjunction with her claim, the Veteran was afforded a VA examination in January 2010.  The examiner indicated that the claims folder was available and had been reviewed.  

The Veteran reported that while at AIT during basic training in 2001, she fell while running, falling on the left side of her body, and subsequently developed hip pain.  This was while on active duty.  She stated that she had continued to have hip pain intermittently over the left hip area.  The pain was over the left upper pelvic area midline.  It was worse with running, sitting, sit ups, and walking.  She reported that it clicked during running.  It was better with rest, heat, and stretching.  She was taking Darvocet and Motrin.  The pain was daily, with a pain level of 5/10, exacerbating once a week to 8/10.  The exacerbations occurred with sitting or sleeping.  It improved with stretching, walking, and medication.  When she had an exacerbation, it slowed down her ambulation.  The muscles injured were the adductor tendons. 

Physical examination revealed flexion from 0 to 125 degrees, with mild pain at 125.  Extension was from 0 to 10 degrees, without pain.  Adduction was from 0 to 45 degrees, without pain, and abduction was from 0 to 30 degrees, without pain.  Internal and external rotation were from 0 to 90 degrees without pain.  There was tenderness noted over the left lateral hip 4 cm. below the lateral iliac crest.  There was no tenderness over the trochanter or in the inguinal area.  There was also no crepitus and no clicking or other sounds.  The examiner diagnosed the Veteran as having a left leg disorder of mild severity, secondary to adductor tendonitis of the tensor fascia lata muscle and tendon.  

The examiner stated that the left leg adductor tendonitis was not related to the Veteran's service time complaints.  The examiner indicated that the opinion was based upon his knowledge of tendonitis natural history.  He reported that this condition should have resolved in the past.  

Service connection is not warranted for a left hip disorder.  In this regard, the Board is placing significant probative value on the January 2010 VA examiner's opinion that any left hip/leg disorder was not related to the Veteran's service time complaints.  Specifically, the Board is particularly persuaded to assign greater probative weight to this medical opinion because the VA examiner had the entire claims file for review and cited specific reasons to support his claim.  As the examiner-reviewer was aware of the Veteran's claim and had access to the complete claims file, the Board assigns significant probative weight to the medical opinion.

The Board has also considered the statements of the Veteran.  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to her through her senses.  Layno, 6 Vet. App. at 470.  

In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995). The Board is not required to accept an appellant's uncorroborated account of his active service experiences.  Wood v. Derwinski, 1 Vet. App. 190 (1991).

In this case, the Board finds that the Veteran's reported history of continued symptomatology since active service, while competent, is nonetheless not credible.  The above statements, while noting that the Veteran sustained an injury in service, do not demonstrate a continuity since service.  There are no treatment records available demonstrating treatment for a left hip disorder in close proximity to service or for many years following service.  The Board must emphasize the multi-year gap between discharge from active duty service and the first objective medical finding of a left hip problem following service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where veteran failed to account for lengthy time period between service and initial symptoms of disability).  

The Board has weighed the Veteran's statements as to continuity of symptomatology and finds her current recollections and statements made in connection with a claim for benefits to be of lesser probative value.  See Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration the veteran's statements, it may consider whether self-interest may be a factor in making such statements).  Therefore, continuity has not here been established, either through the competent evidence or through her statements.  

In addition, after considering the Veteran's statements, the Board notes that the Veteran does not have the medical expertise to clinically establish that her current complaints had their onset in service.  The mere contentions of the Veteran, no matter how well-meaning, without supporting medical evidence that would etiologically relate her current complaints with an event or incurrence while in service, are not of sufficient probative value to rebut the January 2010 VA examiner's opinion.  Caluza v. Brown, 7 Vet. App. 498 (1995); Lathan v. Brown, 7 Vet. App. 359 (1995); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1994); King v. Brown, 5 Vet. App. 19 (1993).  In this case, there is no evidence that the Veteran is otherwise qualified to render a medical opinion.  Consequently, her statements, without some form of objective medical corroboration, are not deemed to be of significant probative value.

The preponderance of the evidence is against the claim.  For all these reasons, the Veteran's claim for entitlement to service connection for a left hip disorder is denied.


Duty to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010). 

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 

For claims pending before VA on or after May 30, 2008, 38 C.F.R. § 3.159 has been amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008). 

The Board notes that the Veteran's status has been substantiated.  The Board observes that in an April 2008 letter, the RO provided the Veteran with notice that informed her of the evidence needed to substantiate her claim.  The letter also told her what evidence she was responsible for obtaining and what evidence VA would undertake to obtain.  The letter also told him to submit relevant evidence in her possession. 

The Court has also held that that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In this case, the Veteran was also provided with notice as to the disability rating and effective date elements of the claim in the April 2008 letter.  

VA has a duty to assist a Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  All available treatment records have been obtained.  No other relevant records have been identified. 

In conjunction with the claim, the Veteran was afforded a VA examination in January 2010 to determine the etiology of any left hip disorder.  In addition to performing the examination, the examiner rendered an opinion as to whether the Veteran's left hip disorder was related to her period of service and he provided rationale to support the opinion.  

The examination provided the necessary detail to properly assess the Veteran's claim.  Thus, the examination was sufficient for VA rating purposes.  See 38 C.F.R. § 4.2 (2010); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate). 

The Veteran has been afforded a meaningful opportunity to participate effectively in the processing of the claim, including by submission of statements and arguments.  As noted above, the Veteran initially requested a Travel Board hearing but subsequently withdrew her request.  For these reasons, it is not prejudicial to the appellant for the Board to proceed to finally decide the appeal.  Based upon the foregoing, the duties to notify and assist the Veteran have been met, and no further action is necessary to assist the Veteran in substantiating this claim.




ORDER

Service connection for a left hip disorder is denied. 


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


